Filed 8/3/16 P. v. Fisher CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----



THE PEOPLE,                                                                                  C081507

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62-136445)

         v.

TIMOTHY RUSSELL FISHER,

                   Defendant and Appellant.




         Appointed counsel for defendant Timothy Russell Fisher asks this court to review
the record for any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d 436.)
After reviewing the entire record, we affirm the judgment.
                                                  BACKGROUND
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 123-124.)



                                                             1
       Wanting to go to jail, defendant vandalized a truck belonging to the manager of a
tire store; defendant had previously applied for a job there. Around noon, defendant
walked into the tire store and lit a cigarette in order to get attention. The manager saw
him and told him to leave. The manager recognized defendant from a previous incident
where he had called the police because defendant was smoking in the store showroom.
       The manager walked defendant outside and called the police. Defendant then
calmly and nonchalantly told the manager he had scratched a truck. Defendant then
showed him the truck. It was the manager’s 2014 Dodge Ram pickup truck. A collision
center later estimated the cost of repair at $1,311.40.
       At trial, defendant testified, explaining he had wanted to go to jail. He had just
been released from jail, he was on the street, and it was cold and rainy. “Unfortunately
you can’t just knock on the door of the jail and say I’m ready to come back. I have to do
something . . . .”
       A jury convicted defendant of vandalism causing $400 or more in damages. (Pen.
Code, § 594, subd. (b)(1).) Defendant admitted to having two prior convictions. (Pen.
Code, § 667.5, subd. (b).)
       The court imposed an aggregate four-year term: the middle term of two years for
the vandalism and one year each for his two prior prison terms. The court awarded 737
days of credit (369 actual and 368 conduct). The court also imposed various fees and
fines and ordered restitution in the amount of $1,334.46.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requests this court to review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal. 3d 436.) Defendant was advised of his right to file a supplemental brief within 30
days of the date of filing of the opening brief. More than 30 days elapsed, and we have
received no communication from defendant.



                                              2
      Having examined the record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                    DISPOSITION
      The judgment is affirmed.



                                                     NICHOLSON            , Acting P. J.



We concur:



      DUARTE               , J.




      RENNER               , J.




                                           3